Name: Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331/82 on food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions
 Date Published: nan

 23 . 2 . 85 Official Journal of the European Communities No L 54/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331/82 on food-aid policy and food-aid management THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 ('), and in particular the first, fourth, fifth , sixth and seventy indents of Article 4 ( 1 ) and Article 4 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Whereas, in order to implement Regulation (EEC) No 3331 /82, it is necessary to determine the total quanti ­ ties of each product to be supplied under the food-aid programmes in compliance with the Community's international commitments ; Whereas the Community has entered into certain commitments under the Food Aid Convention ; Whereas the Community has also entered into certain commitments under the Convention between the European Economic Community and the United Nations Relief and Works Agency for Palestine Refu ­ gees (UNRWA) on aid to refugees in the countries of the Near East (3) ; Whereas a list of the countries and organizations eligible for food-aid operations should be drawn up without prejudice to emergency operations ; Whereas provision should also be made for the possi ­ bility of making food aid available to non-govern ­ mental organizations ; whereas the latter must meet certain conditions guaranteeing the successful execu ­ tion of food-aid operations ; Whereas the basic and derived products which may be supplied under food-aid operations should be deter ­ mined by taking account, in particular, of the available stocks of the products in question ; Whereas general criteria should also be established for the transport of food aid beyond the fob stage, taking into account the financial and geographical situation of the countries concerned and the channels and inter ­ mediaries via which the aid will be dispatched ; whereas account should also be taken to this end of the need to ensure that the effectiveness of the food ­ aid operations is increased ; Whereas, in order to ensure that the objectives of food-aid operations are attained, it is furthermore necessary to stipulate that aid is granted only where the recipients undertake to comply with the supply terms laid down by the Commission ; Whereas the methods of mobilizing, transporting and delivering the products should be specified ; whereas it is also necessary to determine the procedure for mobi ­ lizing the products outside the Community ; Whereas the Commission must be able to take all the measures necessary for the proper execution of food ­ aid programmes and operations ; whereas , to this end, Member States must provide the Commission with all the assistance required and, in particular, with all rele ­ vant information ; Whereas, in certain circumstances and subject to appropriate conditions, multiannual food-aid programmes can make a positive contribution to the development of the recipient country ; whereas, however, it is not intended to lay down multiannual quantities of food aid ; Whereas this Regulation could be re-examined at a later date, in the light, in particular, of objective factors concerning the needs of potential beneficiaries, and on the basis of a Commission proposal, (') OJ No L 352, 14. 12. 1982, p. 1 . (2) Opinion delivered on 15 February 1985 (not yet published in the Official Journal). (3) OJ No L 188 , 16 . 7 . 1984, p. 18 . No L 54/2 Official Journal of the European Communities 23 . 2. 85 HAS ADOPTED THIS REGULATION : Article 1 1 . The quantities of products to be made available for 1985 to certain developing countries and certain organizations as food aid are indicated in Annex I. The products listed in the fourth, fifth and sixth indents ' of Annex I shall be made available to certain developing countries or certain organizations under international commitments or in the form of specific projects or emergency aid to be decided on by the Commission in accordance with Article 5 or 6, as applicable, of Regulation (EEC) No 3331 /82 . 2. The products to be considered for food-aid operations under paragraph 1 are laid down in Annex II .  the need to mobilize the product on the market of a developing country,  the need to allocate the food aid on an emergency basis,  the need to make a given food-aid operation more effective. Article 4 Distribution costs may, in exceptional circumstances, be met by the Community where necessary for the proper execution of the food-aid operations concerned. Article 5 1 . The Commission shall inform the recipients of the conditions governing the supply of food aid as referred to in point (c) of the first paragraph of Article 6 of Regulation (EEC) No 3331 /82. 2 . Food aid shall be granted to the recipients only where they undertake to comply with the supply terms notified to them by the Commission . Article 6 1 . Except in the case of emergency operations or where products have to be purchased in a developing country because they are unavailable on the Commu ­ nity market, tenders shall be called for within the Community :  for the mobilization of the product on the Community market and, where appropriate, for its purchase and manufacture on that market,  for the transportation and delivery of the product after mobilization . Where, however, a food-aid operation relates only to relatively small amounts, paragraph 2 may also apply. 2. For emergency operations or where products must be purchased in a developing country because they are unavailable on the Community market, the Commission may conclude the necessary private contracts or instruct the Member States and, where appropriate, an authorized agent to conclude such contracts on terms laid down by the Commission . Article 7 1 . The Commission shall lay down rules for the mobilization of products which must be purchased in a developing country because they are unavailable on the Community market. In order to establish that they are unavailable, the Commission shall have regard to the availability of stocks of the products in question in the Community and to the Community market's needs as regards such products. Article 2 1 . The countries and organizations eligible to receive the aid referred to in Article 1 are listed in Annex III . 2 . The aid may also be placed at the disposal of non-governmental organizations which must inter alia : (a) have their headquarters in a Member State of the Community or, exceptionally, in a third country ; (b) have a statute that is characteristic of an organiza ­ tion of this type ; (c) have shown that they have the capacity to carry out food-aid operations successfully ; (d) have given an undertaking to comply with the supply terms laid down by the Commission pursuant to Article 6 of Regulation (EEC) No 3331 /82. Article 3 Where the Commission considers that the Commu ­ nity should meet transport costs for food aid beyond the fob stage, it shall take account of the following general criteria :  whether the recipient country is included on the list of least-developed countries,  whether or not the recipient country is a land ­ locked country,  the financial situation of the recipient country,  whether the food aid is intended for the organiza ­ tions or non-governmental organizations referred to in Article 2, 23 . 2. 85 Official Journal of the European Communities No L 54/3 To this end, the Member States shall provide the Commission with all the assistance required and shall , in particular, provide it with all relevant information . Article 10 The European Parliament shall be kept inforfhed of the management of food aid by being notified of the decisions taken pursuant to Articles 7 and 8 upon their adoption . 2. Milk products supplied as food aid must have been manufactured and purchased in the Community. 3 . The Commission shall lay down the rules referred to in paragraph 1 in accordance with the procedure provided for in Article 8 of Regulation (EEC) No 3331 /82. Article 8 The Commission shall, in accordance with the proce ­ dure provided for in Article 8 of Regulation (EEC) No 3331 /82, establish the technical coefficient and equiva ­ lence criterion referred to in Article 3 of that Regula ­ tion . Article 9 The Commission shall take all necessary measures to ensure the proper execution of food-aid programmes and operations. Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 February 1985. For the Council The President G. ANDREOTTI No L 54/4 Official Journal of the European Communities 23 . 2 . 85 ANNEX I Quantities referred to in Article 1 ( 1 ) made available for 1985  For cereals -. (a) an initial instalment of 927 700 tonnes, (b) a second instalment of up to 232 300 tonnes ;  for milk powder : a maximum of 1 08 600 tonnes ;  for butteroil : a maximum of 28 700 tonnes ;  for sugar : a maximum of 1 1 000 tonnes ;  for vegetable oil (seed oil and olive oil): a maximum of 9 100 tonnes ;  for other products, quantities equivalent to not more than 211 700 tonnes . 23 . 2. 85 Official Journal of the European Communities No L 54/5 ANNEX II List of products referred to in Article 1 CCT heading No Description 03.02 Fish, dried, salted or in brine ; smoked fish , whether or not cooked before or during the smoking process 04.02 A II and B I Milk and cream, in powder or granules ex 04.03 Butteroil (as defined in Annex III to Regulation (EEC) No 1354/83) 07.05 B Dried leguminous vegetables, shelled, whether or not skinned or split (other than for sowing) 08.04 B Dried grapes ex Chapter 10 (ex 10.01 to 10.07) Cereals (other than for sowing) 11.01 Cereal flours ex 11.02 Cereal groats and cereal meal ; other worked cereal grains (for example rolled, flaked, polished, pearled or kibbled but not further prepared), except rice falling within heading No 10.06 11.04 A Flour of the dried leguminous vegetables falling within heading No 07.05 15.07 A Olive oil 15.07 D II Fixed vegetable oils, fluid or solid, crude, refined or purified (other than olive oil, China-wood and oitica oils, myrtle wax and Japan wax, castor oil and other oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption) 16.04 D ex 16.04 F Sardines Mackerel and anchovies 17.01 A and B Beet sugar and cane sugar, in solid form 19.02 Food preparations of flour, meal , etc. ex 19.03 Macaroni , spaghetti and similar products 19.08 B Biscuits 21.07 G Food preparations not specified No L 54/6 Official Journal of the European Communities 23 . 2 . 85 ANNEX III Countries and organizations referred to in Article 2 1 . COUNTRIES Angola Guinea (Conakry) Peru Antigua and Barbuda Guinea Bissau Philippines Bangladesh Guyana Rwanda Benin Haiti Saint Christopher and Nevis Bolivia Honduras St Lucia Botswana India St Vincent and Grenadines Burkina Faso Indonesia Sao Tome and Principe Burma Jamaica Senegal Burundi Jordan Seychelles Cape Verde Kenya Sierra Leone Central African Republic Lebanon Somalia Chad Lesotho Sri Lanka China Madagascar Sudan Comoros Malawi Syria Costa Rica Maldives Swaziland Djibouti Mali Tanzania Dominican Republic Malta Thailand Dominica Mauritania Togo Ecuador Mauritius Tunisia Egypt Morocco Uganda Equatorial Guinea Mozambique North Yemen (Arab Republic) Ethiopia Nepal South Yemen (Democratic Republic) Gambia Nicaragua Zaire Ghana Niger Zambia Grenada Pakistan Zimbabwe 2. ORGANIZATIONS ICRC LICROSS UNHCR UNRWA WFP UNICEF